               Case 1:20-cv-01029-JMF Document 98 Filed 07/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
In re: BERNARD L. MADOFF INVESTMENT                                    :
SECURITIES LLC,                                                        :
                                                                       :     20-CV-1029 (JMF)
                                    Debtor.                            :
                                                                       :          ORDER
---------------------------------------------------------------------- :
                                                                       :
IRVING H. PICARD, Trustee for the Liquidation of                       :
Bernard L. Madoff Investment Securities LLC, and                       :
Bernard L. Madoff,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
RAR ENTREPRENEURIAL FUND, LTD.,                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

       In light of the Trustee’s letter of earlier today, see ECF No. 95, the Court plans to submit a
request for one or more of the trial dates that counsel provided (October 25, 2021, November 1, 2021,
and November 15, 2021) and will provide the parties with further information by late August. In the
meantime, the parties must keep all of those dates open.

         As the parties know, there is no guarantee that the Court will get any of these dates and, even if
it gets one, trial may once again depend on whether higher-priority criminal cases scheduled for the
same date proceed. Separate and apart from that, the undersigned has felony criminal trials scheduled
for virtually every week of the fourth quarter of 2021 (other than the week of November 30, 2021).
Accordingly, even if the Court were to get a trial date through the centralized scheduling process, the
undersigned might not be available to try it at that time. In light of that, the parties should consider
whether they would be willing to consent to trial before the designated Magistrate Judge (who would
not be subject to the same issue). If both sides consent, they should submit the relevant form to the
Court for signature; if either side does not consent, there is no need to do anything.

        SO ORDERED.

Dated: July 21, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
